Citation Nr: 1105229	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include as secondary to a service connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to January 
1985, November 1990 to August 1991, February 2003 to June 2004, 
and January 2004 to April 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  Jurisdiction is currently with the RO in Wichita, 
Kansas.  

The Veteran testified at a February 2009 hearing before the 
undersigned Veterans Law Judge, and a transcript of this hearing 
is of record.  

In April 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development, including a VA examination.  The action 
specified in the April 2010 Remand completed, the matter has been 
properly returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee disability did not have onset in service 
and was not caused or aggravated by an injury or disease incurred 
during active duty or active duty for training or by an injury 
incurred during inactive duty for training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right 
knee disability, to include as secondary to a service connected 
left knee disability, have not been met.  38 U.S.C.A. §§ 101, 
1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 
3.12,  3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).  In general, service connection requires (1) evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

Active military service includes any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty training during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) and (d) (2010).

It follows that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131.

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves or National Guard 
members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is generally duty (other 
than full-time duty) prescribed for Reserves or performed by a 
member of the National Guard of any state.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training while 
weekend drills are inactive duty.  

VA's Office of General Counsel has defined "injury" as harm 
resulting from an external trauma, while "disease" is defined 
as some type of internal infection or degenerative process.  
VAOPGCPREC 04-2002 (May 14, 2002).  

Presumptive periods do not apply to active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) regarding the appellant's service is 
not available.

The Veteran has provided conflicting evidence regarding the onset 
of his claimed right knee disability.  An April 2007 VA treatment 
note records that the Veteran reported a gradual onset of 
bilateral knee pain in 1991, without any injury.  At his February 
2009 hearing, the Veteran testified that he could not remember 
when he initially injured his right knee, but thought that it 
occurred while he was on active duty in the National Guard, 
possibly in 1995 or 1996.  He testified that he fell on both of 
his knees while carrying heavy gear.  However, at an April 2010 
VA examination, the Veteran reported that his right knee pain 
began one year ago.  

The Veteran's service treatment records show that he was treated 
in June 2001 for atraumatic knee pain and swelling, diagnosed as 
chondromalacia patella.  His problem was characterized as 
temporary and at a medical examination approximately a month 
later, the Veteran's lower extremities were described as normal 
and no right knee disability was noted.  Significantly, an 
examination in February 2004 noted a left knee disability, but no 
right knee disability.  

Post-service, VA treatment records note complaints of bilateral 
knee pain.  

In April 2010, the Veteran was afforded a VA examination.  He 
complained of right knee pain of approximately one year duration.  
X-rays showed minimal degenerative changes with little spurring.  
There was also evidence of old medial collateral ligament 
irritation with some spurring on the medial femoral condyle.  The 
Veteran was diagnosed with right knee patellofemoral pain 
syndrome with chondromalacia and very minimal joint disease.  

The examiner concluded, based on the physical examination, x-
rays, the Veteran's medical history and a review of the claim 
folder that the Veteran's current right knee disability was less 
likely than not related to his service activities or his service 
connected left knee disability or aggravated by either of these, 
and that the symptoms the Veteran currently describes are not 
increased beyond the natural course of the disability and are not 
due to other injury or illness in service or another service 
connected disability.  

Based on the above evidence, the Board finds that the Veteran's 
right knee disability did not have onset in service and was not 
caused or aggravated by the Veteran's active military service.  
There is no evidence in the Veteran's service treatment records 
of any injury to the right knee nor any complaints of chronic 
right knee pain.  The Veteran did complain of knee pain in June 
2001, but his condition was characterized as both atraumatic and 
temporary.  An examination a month later did not note any 
abnormality of the lower extremities, providing evidence against 
this claim.  

While the Veteran's post-service medical records show complaints 
of bilateral knee pain, they do not offer any definitive etiology 
for this pain.  Additionally, a VA examiner has concluded that 
the Veteran's right knee disability is unrelated to his active 
military service, including to his service connected left knee 
disability, based on a review of the record, a medical 
examination, and the Veteran's own testimony that his current 
knee pain had onset one year ago.  

While the Board acknowledges the Veteran's testimony that he fell 
and injured his knees in service and that his right knee pain had 
onset during his active service, either in 1991 or in 1995 or 
1996, the Board finds that the Veteran's testimony has limited 
probative value.  Not only is the Veteran's testimony unsupported 
by his service treatment records, but the Veteran's inconsistent 
statements undermine his credibility.  The Board notes that the 
Veteran suffers from a traumatic brain injury, as well as severe 
chronic PTSD, and his post-service medical records document 
problems with memory associated with these disabilities.  

Based on the evidence of record, the Board must conclude that, 
regardless of his sincerity, the Veteran is an unreliable 
historian concerning his medical history of when and how the knee 
problem began.

The Board has also considered the Veteran's argument that his 
right knee disability developed secondary to his service 
connected left knee disability.  Only the Veteran's own 
statements provide any evidence to support his claim.  The 
Veteran's Form DD-214 shows that he received medical training 
during service.  Thus, the Board finds his opinion to be 
competent medical evidence.  

Given the Veteran's opinion and the VA examiner's opinion 
explained above, there is medical opinion evidence both favorable 
and unfavorable to the Veteran's claim.  In such cases, it is 
within the Board's province to weigh the probative value of those 
opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or basis 
for doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

Additionally, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

At the outset, the Board notes that while the Veteran served as a 
medic, that is the extent of his medical training.  There is no 
evidence that the Veteran received any medical training prior to 
or since his service or was employed in a medical capacity 
following service.  Therefore, his qualifications in the area of 
medicine are minimal and outdated.  This reduces the value of his 
medical opinion.  

Additionally, the Veteran is not only providing a medical opinion 
but is also the claimant.  Thus he has an interest in the outcome 
of that to that upon which he has opined.  This interest in the 
outcome impacts negatively on his credibility and further reduces 
the weight of his opinion.  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify."); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility 
of a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character").   

For the above, reasons, the Board finds the April 2010 VA opinion 
to be more probative regarding the etiology of the Veteran's 
right knee disability.

In conclusion, entitlement to service connection for right knee 
disability, to include as secondary to a service connected left 
knee disability, is denied.   The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in November 2006 and April 2010.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in May 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  A hearing was provided in February 
2009 to give the Veteran an opportunity to set forth his 
contentions before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in April 
2010.  The examination is adequate and probative for VA purposes 
because the examiner relied on sufficient facts and data, 
provided a rationale for the opinion rendered, and there is no 
reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


